DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2015/0325553 A1.  Park discloses (see, for example, FIG. 6b) a package structure 178 comprising a first semiconductor package 162 comprising a dielectric structure 156, semiconductor device 124, molding compound 146, UBM structure 140, second semiconductor package 164, underfill layer 180, electrical connector 174 and conductive bump 158.
Regarding claim 15, see, for, example, FIG. 6b wherein Park discloses controlled collapse chip connector 174.

3.	Claim(s) 11 thru 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0133333 A1.  Kwon discloses (see, for example, Fig 27) a package structure 600 comprising a first semiconductor package 610 comprising a dielectric structure 200, semiconductor device 10, molding compound 34, UBM structure 207, second semiconductor package 604, underfill layer 612, electrical connector 66, and conductive bump 208.
Regarding claim 12, see, for example, Fig. 27 wherein Kwon discloses the underfill layer 612 being also in contact with a top surface of the semiconductor device 10.
Regarding claim 13, see, for example, Fig. 27 wherein Kwon discloses the underfill layer 612 having a bottom surface level with a bottom surface of another electrical connector 614.  
Regarding claim 14, see, for example, Fig. 27 wherein Kwon discloses the underfill layer 612 having a topmost position level with a top surface of the second semiconductor package.
Regarding claim 15, see, for, example, FIG. 27 wherein Kwon discloses controlled collapse chip connector 66.

4.	Claim(s) 16 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2016/0276307 A1.  Lin discloses (see, for example, FIG. 16a) a package structure 410 comprising a first semiconductor package 320/386 comprising a dielectric structure 350, semiconductor device 324, plurality of contact pads 348, second semiconductor package 190, die 164, first molding compound 198, resin material 212, conductive structure 214a, and plurality of bumps 366.  In paragraph [0073], Lin discloses the resin material 212 being made of a photosensitive dielectric polymer low-cured at least than 250 degrees Celsius.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use resin in order to use a material that adequately supports the second semiconductor package, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, see, for example, FIG. 16a wherein Lin discloses the resin material 212 being in contact with the top surface of the first semiconductor package and the bottom surface of the second semiconductor package.
Regarding claim 18, see, for example, paragraph [0075] wherein Lin discloses resin material 212 may be one insulating layer.
Regarding claim 19, see, for example, FIG. 16a wherein Lin discloses a plurality of redistribution lines 352.
	Regarding claim 20, see, for example, FIG. 16a wherein Lin discloses a second molding compound 302, and a through via.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1 thru 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2016/0276307 A1 in view of Akram et al. 6,114,240.  Lin discloses (see, for example, FIG. 16a) a package structure 410 comprising a first semiconductor package 320/386 comprising a dielectric structure 350, semiconductor device 324, UBM structure 348, conductive bump 366, second semiconductor package 164, electrical connector 214a, and epoxy material 212.  In paragraph [0073], Lin discloses the epoxy material 212 being made of a photosensitive dielectric polymer low-cured at least than 250 degrees Celsius.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use epoxy in order to use a material that adequately supports the second semiconductor package, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Lin does not disclose a seed layer and a conductive feature thicker than the seed layer.  However, Akram discloses (see, for example, FIGURE 1F) a package structure comprising a seed layer 42B and a conductive layer 20B.  It would have been obvious to one of ordinary skill in the art to have a seed layer and a conductive feature thicker than the seed layer in order to control the UBM feature and prevent leaking into the dielectric structure.
	Regarding claim 2, see, for example, see, for example, FIGURE 1F wherein Akram discloses the seed layer being absent between the conductive feature of the UBM structure and the conductive bump 18.
	Regarding claims 3-5, see, for example, FIGURE 1D wherein Akram discloses redistribution line 344 having a linear portion and a protruding portion, and a UBM structure decreasing in a second direction opposite the first direction.  It would have been obvious to have the protruding portion having a width decreasing in a first direction, and the UBM structure having a width decreasing in a second direction opposite the first direction in order to have increased surface area for improved bonding.    
	Regarding claim 6, see, for example, FIGURE 1F wherein Akram discloses the contact pad comprising a seed layer 42B and conductive feature 20B.
	Regarding claims 7-8, see, for example, FIG. 16a wherein Lin discloses a molding compound 302, and through via.  The through via has a seed layer 314b and conductive feature.  
	Regarding claim 9, see, for example, FIG. 16a wherein Lin discloses the epoxy material 212 encapsulates the bottom surface of the second semiconductor package.
7.	Claim(s) 1 thru 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0133333 A1 in view of Akram et al. 6,114,240.  Kwon discloses (see, for example, Fig 27) a package structure 600 comprising a first semiconductor package 610 comprising a dielectric structure 200, semiconductor device 10, UBM structure 203, molding compound 34, second semiconductor package 604, epoxy material 612, electrical connector 66, and conductive bump 208.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use epoxy in order to use a material that adequately supports the second semiconductor package, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Lin does not disclose a seed layer and a conductive feature thicker than the seed layer.  However, Akram discloses (see, for example, FIGURE 1F) a package structure comprising a seed layer 42B and a conductive layer 20B.  It would have been obvious to one of ordinary skill in the art to have a seed layer and a conductive feature thicker than the seed layer in order to control the UBM feature and prevent leaking into the dielectric structure.
Regarding claim 2, see, for example, see, for example, FIGURE 1F wherein Akram discloses the seed layer being absent between the conductive feature of the UBM structure and the conductive bump 18.
	Regarding claims 3-5, see, for example, FIGURE 1D wherein Akram discloses redistribution line 344 having a linear portion and a protruding portion, and a UBM structure decreasing in a second direction opposite the first direction.  It would have been obvious to have the protruding portion having a width decreasing in a first direction, and the UBM structure having a width decreasing in a second direction opposite the first direction in order to have increased surface area for improved bonding.    
	Regarding claim 6, see, for example, FIGURE 1F wherein Akram discloses the contact pad comprising a seed layer 42B and conductive feature 20B.
Regarding claim 10, see, for example, Fig. 27 wherein Kwon discloses the epoxy layer 612 being also in contact with a top surface of the semiconductor device 10.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Eugene Lee
September 19, 2022
/EUGENE LEE/
Primary Examiner, Art Unit 2815